Citation Nr: 9930123	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-38 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from 1978 to 1984 and from 
1991 to 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied the veteran's claim for 
an increased evaluation of his left and right knee disorders, 
currently evaluated as 10 percent disabling.  The veteran 
filed a notice of disagreement in April 1995, and the RO 
issued a statement of the case in June 1995.  The veteran 
filed a substantive appeal  in June 1995.  In April 1996, the 
veteran testified at a personal hearing at the RO.  The case 
then came to the Board and was remanded in October 1998 and 
March 1999 to afford the veteran a requested Board hearing.  
In June 1999, the veteran testified at before the undersigned 
member of the Board sitting at the RO, and a transcript of 
that hearing is of record.


REMAND

Review of the record reveals that the veteran's left knee 
disability has been described in the past as involving both 
instability and degenerative changes.  Where a veteran has 
both arthritis and instability of the knee, separate ratings 
may be assigned under Diagnostic Code 5257 and Codes 5260 or 
5261 if certain criteria are met.  VAOPGCPREC 23-97 (July 1, 
1997).  It does not appear that the RO has reviewed the 
veteran's claims in light of this VA General Counsel 
precedent opinion. 

In further reviewing the claims files, the Board notes that 
the most recent VA examination was in May 1996.  At the June 
1999 Board hearing, the veteran testified that the pain has 
become worse and that he uses medication and a TENS unit for 
pain relief.  Evaluation of the veteran's disabilities 
require consideration of additional functional loss due to 
pain, fatigue, incoordination, and weakness.  38 C.F.R. 
§§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet.App. 202 (1995).  
The May 1996 VA examination does not include sufficient 
findings to allow for an evaluation under 38 C.F.R. §§ 4.40, 
4.45 (1999).    

Although the Board recognizes that appellate review of this 
matter has already been delayed by the need to remand on two 
prior occasions, for the reasons set forth above, the Board 
finds that additional development is necessary before the 
Board may proceed.  Accordingly, the case is hereby REMANDED 
to the RO for the following actions:

1.  Any VA medical records (not already 
of record) documenting treatment for the 
veteran's knee disabilities should be 
associated with the claims file. 

2.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the current severity of his 
knee disabilities.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination, and all indicated special 
tests (including x-rays if deemed 
medically advisable) should be 
accomplished.  The examiner should 
clearly indicate whether there is 
evidence of recurrent subluxation and/or 
lateral instability.  Further, range of 
motion of the knees should be measured.  
In this regard, the examiner should also 
indicate whether there is clinical 
evidence of any additional functional 
loss due to pain, weakness, fatigue 
and/or incoordination, including during 
expected flare-ups.  If so, the examiner 
should offer an opinion as to the 
additional loss of motion to be expected 
due to these factors.  The examiner 
should also clearly indicate whether or 
not there is evidence of arthritis in 
either knee.  

3.  After completion of the above, the RO 
should review the veteran's claims under 
all applicable laws and regulations as 
well as the holding of VA's General 
Counsel in VAOPGCPREC 23-97 regarding the 
propriety of separate ratings for 
arthritis and instability.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure an adequate medical 
record for appellate review and to assist the veteran.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of this appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

